Citation Nr: 0502460	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  04-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hand.

2.  Entitlement to service connection for cervical spine 
disorder.

3.  Entitlement to service connection for lumbar spine 
disorder.

4.  Entitlement to service connection for allergy condition.

5.  Entitlement to service connection for residuals of 
bilateral cataract surgery.

6.  Entitlement to an increased disability rating in excess 
40 percent for phlebitis, left leg with varicose veins.
 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran retired from active duty in January 1961, with 
more than 20 years service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision which denied, in 
pertinent part, the veteran's claims for service connection 
for arthritis of the left hand, degenerative condition of the 
cervical spine at C5-C6 and C6-7 with pain and headaches due 
to cerebral concussion; lumbar spinal stenosis; allergy 
condition; and residuals of bilateral cataract surgery 
(claimed as working in the vicinity of RF radiation).  In 
April 2003, the veteran filed a notice of disagreement 
pertaining to these issues.  A statement of the case was 
issued by the RO in May 2004, and the veteran perfected his 
appeal in June 2004.

In July 2003, the RO issued a decision that denied, in 
pertinent part, an increased disability rating in excess of 
40 percent for service-connected phlebitis, left leg with 
varicose veins.  In February 2004, the veteran filed a notice 
of disagreement as to this issue.

In January 2005, the Board granted an advancement of the 
veteran's appeal on the Board's docket, pursuant to a motion 
filed on the veteran's behalf by his Congressman.

The issue of an increased disability rating in excess 40 
percent for phlebitis, left leg with varicose veins, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current arthritis of the left hand began 
many years after service, was not caused by any incident of 
service, and was not caused or permanently worsened by his 
service-connected healed fracture, fifth metacarpal, right 
(major) hand, with traumatic arthritis.

2.  The veteran's current cervical spine disorder, diagnosed 
as degenerative spondylosis and degenerative disk disease C5 
through T1 with pain and headaches, began many years after 
service and was not caused by any incident of service.

3.  The veteran's current lumbar spine disorder, diagnosed as 
lumbar spinal stenosis, degenerative spondylosis and 
degenerative disk disease of L3 through S1, began many years 
after service and was not caused by any incident of service.

4.  The veteran's current allergy condition, diagnosed as 
allergic rhinitis and intermittent rhinosinusitis, began 
years after service and was not caused by any incident of 
service.

5.  The veteran's residuals of bilateral cataracts, post 
operative, began many years after service, and were not 
caused by any incident of service


CONCLUSIONS OF LAW

1.  Arthritis of the left hand was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

2.  A cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  A lumbar spine disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

4.  An allergy condition, currently diagnosed as allergic 
rhinitis and intermittent rhinosinusitis, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

5.  Bilateral cataracts were not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
September 1939 to January 1961.  His service personnel 
records revealed, in part, that he was awarded a 
Distinguished Unit Badge during World War II.  The veteran's 
enlistment examination, dated in September 1939, noted 
essentially normal findings throughout.  Inservice treatment 
records, dated in July 1940, noted that he was injured when 
he lost control of a bicycle he was riding.  He was knocked 
unconscious as a result of this incident.  The treatment 
reports noted diagnoses of cerebral concussion, moderate; 
fracture, single, complete, transverse of distal end of fifth 
metacarpal, right; and abrasions on the forehead and right 
side of his face.  X-ray examination of the skull, performed 
in July 1945, revealed no abnormality.  He remained 
hospitalized for just over a month.  During that time, his 
muscles and joints were reported to be normal.  

Inservice treatment reports, dated from 1943 to 1949, 
revealed treatment for head colds, pneumonia and upper 
respiratory infections.  No reference to allergic rhinitis 
was indicated.  A treatment report, dated in March 1944, 
noted treatment for abrasion of the left middle finger 
requiring dressing.  No follow-up treatment for this 
condition was indicated.

A separation physical, performed in September 1945, noted 
normal findings as to the veteran's eyes, nose, and throat.  
It also noted that no musculoskelatal defects were found.  A 
physical examination, performed in October 1945, noted that 
his eyes, nose and throat were normal.  The report noted a 
history of an old fracture to the right fifth finger, with no 
current complaints and full function.  

In October 1947, the veteran was hospitalized for treatment 
of thrombosis, ilio-femoral, left; and for pneumonia, 
bilateral, primary, atypical.  Physical examination reports, 
dated in April 1949 and in October 1950, noted that the 
veteran's eyes, sinuses, mouth, throat, spine and extremities 
were all normal  

In November 1952, the veteran was diagnosed with bilateral, 
indirect, inguinal hernias, and underwent a hernioplasty, 
inguinal, bilateral.  He remained hospitalized for two weeks.  
His discharge report, dated in December 1952, noted that the 
veteran had a lifelong history of bilateral inguinal hernias, 
without any episodes of strangulation or incarceration of 
either hernia.  Physical examination was negative except for 
the presence of indirect inguinal hernias, bilaterally.  

Physical examination reports, dated in November 1954 and in 
January 1959, noted that his eyes, sinuses, spine and upper 
extremities were all normal.  A retirement examination, 
performed in July 1960, also noted that his eyes, sinuses, 
spine and upper extremities were all normal.  The report 
noted that the veteran wears glasses, and that he had a 
penicillin reaction in 1952.

In March 1961, the veteran filed a claim seeking service 
connection for a left leg disorder and for a lung disorder.  
In October 1961, a VA physical examination was conducted.  
Physical examination, in pertinent part, revealed his eyes to 
be normal.  The report was silent as to any sinus or spinal 
defects.  In October 1961, the RO issued a rating decision 
granted service connection at a noncompensable rating (0 
percent) for hernioplasty scars, inguinal, bilateral; healed 
fracture, fifth metacarpal right; and phlebitis, left leg.  
It denied service connection for pneumonia and cerebral 
concussion.  

A treatment report, dated in June 1967, noted a history of 
recurrent sinusitis with pain in the left side of his face 
and chest.  The report concluded, in part, with a diagnosis 
of sinusitis.  

In August 1967, the RO issued a rating decision that granted 
an increased disability rating of 10 percent for phlebitis, 
left leg with varicose veins, effective in June 1967.

A treatment summary report, dated in July 1999, was received 
from S. Beranek, M.D.  In his report, Dr. Beranek noted that 
the veteran has severe lumbar spinal stenosis for which he 
was receiving epidural steroid injections, with some relief.  

A treatment summary report, dated in July 1999, was received 
from J. M. McQueen, M.D.  In his report, Dr. McQueen noted 
that he had treated the veteran for the past five years, and 
that the veteran has suffered from chronic allergic rhinitis 
and intermittent rhinosinusitis.  He indicated that this is 
an ongoing treatment that will require ongoing medical 
treatment.  

In October 1999, a VA examination of the arteries was 
conducted.  The report noted that the veteran was right 
handed.  It diagnosed the veteran with history of left leg 
phlebitis, and varicose veins left and right foot.  

In October 1999, a VA examination of the hand was conducted.  
The report noted the veteran's narrative history of falling 
on his right hand during service.  Physical examination 
revealed decreased grip strength in the right hand as 
compared to the left hand.  There was tenderness upon 
palpation of the right joint of the right fifth finger.  X-
ray examination of the right hand revealed osteoporosis and 
mild degenerative arthritis.  The report concluded with a 
diagnosis of residual pain in the little finger of the right 
hand, status post injury, degenerative arthritis and 
osteoporosis involving the metaphalangeal and interphalangeal 
joints.  

In November 1999, the RO issued a rating decision which 
granted an increased rating of 20 percent, effective in 
September 1999, for service-connected phlebitis, left leg, 
with varicose veins.  It also denied service connection for 
arthritis of both hands, degenerative condition of the 
cervical spine at C5-C7 and C6-C7 with pain and headaches due 
to cerebral concussion, lumbar spinal stenosis, right rotator 
cuff tendon repair and allergy condition.  

In April 2002, the veteran submitted a statement noting his 
history of continuous nasal/sinus problems since his 
discharge from the service.  As for his back disorder, he 
indicated that his inservice duties required that he perform 
heavy lifting resulting in an inservice double-hernia 
operation, as well as chronic back pain.  He indicated that 
X-rays taken in the early fifties revealed degenerative 
arthritis of the cervical spine.  As for his eyes, he 
indicated that he has had both eyes operated on for 
cataracts.  He claimed that some studies have shown that 
working in the near vicinity of high levels of RF energy can 
cause cataracts to grow at a rapid rate, and that he worked 
as a radio operator during service.  Finally, he reported 
that his prolonged use of Penicillin and Sulfa drugs resulted 
in an allergic reaction which limits treatment he can receive 
for certain ailments.

In June 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claims for 
service connection for arthritis of the hands, degenerative 
condition of the cervical spine at C5-C6 and C6-7; lumbar 
spinal stenosis; allergy condition; and cataracts of both 
eyes.  It requested that he identify all medical treatment 
providers he had seen for these conditions, and indicated 
that the VA would attempt to obtain identified records on his 
behalf.   

In June 2002, a VA examination of the spine was conducted.  
The examination report noted the veteran's narrative history 
of back problems since 1944.  As for his lumbar spine, he 
reported lower back problems since 1944.  As for his neck, 
the veteran indicated that he first noted neck pain was in 
1958 or 1959, without any history of injury.  He reported 
that he had X-rays done in 1980 which showed arthritis.  
Physical examination revealed some tenderness over the 
cervical spine with a reduced range of motion.  X-ray 
examination of the cervical spine revealed degenerative 
changes of the cervical spine with narrowing of the 
intervertebral space between C5 to T1 with relative loss of 
lordosis.  Examination of the lumbosacral spine revealed 
tenderness over the lumbosacral spine and left sacroiliac 
area, and a reduced range of motion.  X-ray examination of 
the lumbosacral spine revealed degenerative changes from L3 
to S1.  The report concluded with diagnoses of degenerative 
spondylosis of the cervical spine and degenerative disk 
disease, C5 through T1, and functional loss due to pain which 
is mild to moderate.  It also noted degenerative spondylosis 
of the lumbar spine and degenerative disk disease of L3 
through S1 with functional loss due to pain being moderate.  
The VA examiner noted that he had reviewed the veteran's 
medical records, and opined that the veteran's current 
disabilities of degenerative spondylosis of the cervical and 
lumbar spine were not related to his military service.  

In June 2002, a VA examination for the nose and sinuses was 
conducted.  The veteran reported a history of sinus problems 
beginning while he was on active duty service.  He denied any 
history of injury to the sinuses.  X-ray examination of the 
sinuses was normal.  The report concluded with a diagnosis of 
allergic rhinitis and intermittent rhinosinusitis symptoms 
under control with medications.  The VA examiner opined that 
the veteran's sinus problems are not related to his military 
service.  The VA examiner also noted that the veteran's 
headaches are secondary to his sinus disorder and his 
degenerative spondylosis of the cervical spine, and not due 
to the cerebral concussion that he had in the military. 

In June 2002, a VA examination for joints was conducted.  The 
report of this examination noted that the veteran's claims 
folder had been reviewed.  X-ray examination of the hands, 
performed in June 2002, revealed mild arthritic changes of 
the interphalangeal joints of the hands bilaterally, 
otherwise unremarkable.  Physical examination of the hands 
revealed swelling and tenderness of the metacarpal phalangeal 
and interphalangeal joints and also Heberden's nodes.  There 
was decreased grip strength in the right hand.  Grip and 
strength in the left hand was normal.  The report concluded 
with a diagnosis of degenerative joint disease of the hands.  
The VA examiner noted that the veteran's degenerative 
arthritis of the right hand was related to his military 
service and secondary to his service-connected fracture of 
the right fifth metacarpal bone.

In June 2002, a VA examination for infectious, immune and 
nutritional disabilities was conducted.  The report concluded 
with a diagnosis of venous insufficiency, stasis pigmentation 
left lower extremity with trace edema requiring hose.  It 
noted that the functional impairment from this condition was 
moderate.  

In June 2002, a VA eye examination was conducted.  The report 
of this examination noted the veteran's history of cataract 
surgery in 1992.  He indicated that he has had prisms in his 
left eye since 1948.  Physical examination of the eyes 
revealed uncorrected vision of 20/100 near and 20/30 far, and 
corrected vision in the right eye of 20/20, both near and 
far.  Uncorrected vision in the left eye was 20/200 near and 
20/40 far, and corrected vision was 20/20, both near and far.  
A refraction test was performed, and the veteran was found to 
be slightly nearsighted in the right eye and slightly 
nearsighted astigmatism in the left eye.  He was noted to be 
nearsighted with presbyopia.  Noncontact tonometry was 
performed and revealed normal intraocular pressures of 13 in 
the right and left eye.  Slit lamp examination revealed some 
pigmentation on his endothelium of the cornea and some 
bilateral posterior chamber introcular lenses.  Dilated 
fundus examination revealed basically a fairly normal eye, 
with floaters and some macular.  The report noted that all of 
these conditions are permanent, and the VA examiner opined 
that none of these conditions was related to the veteran's 
military service.

In April 2003, the veteran submitted a statement in support 
of his claims.  In his statement, he attributed the arthritis 
in his left hand to an injury incurred in 1940 while 
stationed at Barksdale Air Force Base.  He attributed his 
cervical spine condition to an accident while stationed at 
Moody Air Force Base in 1955.  He alleged that he developed 
lumbar spinal stenosis secondary to his inservice duties 
including loading aircraft engines at Moody Air Force Base in 
1952, the same incident which resulted in a double hernia.  
He claimed that his eye condition was result of his inservice 
duties as a radio operator.  The veteran also submitted a 
newspaper article which indicated that sinusitis is often 
mistaken to be a bad cold.

In April 2003, the veteran filed a claim seeking increased 
compensation based upon individual unemployability.  

A treatment summary report, dated in June 2003, was received 
from J. McQueen, M.D.  Dr. McQueen noted that the veteran was 
an 82-year-old male with normal aging process as well as 
arthritis and sinus allergy.  

In June 2003, a VA general physical examination was 
conducted.  The report noted the veteran's history of 
fracturing his right hand.  He reported intermittent pain and 
difficulty picking up items.  The pain increases with 
frequency and intensity of use of the right hand.  As for his 
cataracts, he reported a history of cataract extractions.  He 
has had two extractions in the left eye and one in the right 
eye.  The most recent was performed three years earlier.  As 
for his back, the report noted his history of back pain ever 
since his inservice double hernia repair.  Although initially 
intermittent, the pain has since become constant.  It is 
improves with repositioning and worsens with stooping, 
lifting and bending.  

In February 2004, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claims for 
service connection for arthritis of the left hand, 
degenerative condition of the cervical spine at C5-C6 and C6-
7 with pain and headaches due to cerebral concussion; lumbar 
spinal stenosis; allergy condition; and residuals of 
bilateral cataract surgery.  It requested that he identify 
all medical treatment providers he had seen for these 
conditions, and indicated that the VA would attempt to obtain 
identified records on his behalf.   

A treatment summary letter, dated in February 2004, was 
received from B.R. Williams, M.D.  In his report, Dr. 
Williams noted that the veteran has extensive deep vein 
thrombosis phlebitis of the left leg, and some chronic venous 
insufficiency of the leg.  He indicated that the veteran was 
hospitalized for anticoagulation therapy for three days in 
December 2003.  

A treatment summary report, dated in May 2004, was received 
from J. McQueen, M.D.  Dr. McQueen indicated that he had 
treated the veteran for the past five years, during which 
time he has suffered from chronic allergic rhinitis and 
intermittent rhinosinusitis.  The report noted that this was 
an ongoing chronic condition and will require ongoing medical 
treatment.  

In September 2004, the veteran submitted a statement in 
support of his claims herein.  As for his arthritis of the 
left hand and cervical spine conditions, he alleged that 
these conditions are both the result of injuries he incurred 
during service at the same time he sustained a concussion.   
As for his lumbar spinal stenosis, the veteran reported that 
this condition was caused when he was operated on during 
service for a double hernia.  As for his allergy condition, 
he indicated that he was treated for an infected throat while 
in Florence, Italy.  He alleges that he was given sulfur 
tablets for this condition, to which he was found allergic.

II.  Analysis

The veteran is seeking entitlement to service connection for 
arthritis of the left hand, cervical spine disorder; lumbar 
spine disorder; allergy condition; and residuals of bilateral 
cataract surgery

By letters dated in June 2002 and in February 2004, the May 
2004 statement of the case (SOC), and the September 2004 
supplemental SOC, the RO advised the veteran of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
claims for service connection herein, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
previously received and requested to provide authorization 
for the release of any additional medical records that may be 
available.  The veteran was also requested to identify any 
additional information or evidence that he wanted VA to try 
and obtain.   

The August 2002 rating decision, the May 2004 SOC, the 
September 2004 supplemental SOC, and the RO's letters herein, 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him evidence necessary to 
substantiate his claims herein.  The May 2004 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The veteran's service medical records are in the record, and 
the RO has obtained all post service treatment records 
identified by the veteran.  While additional pertinent 
records may be available, the veteran has failed to identify 
the sources of this treatment despite repeated requests.  The 
veteran has also received all necessary VA examinations for 
the claimed conditions herein.  Thus, there are no additional 
records to be obtained herein.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Initially, the Board notes that the veteran's claims for 
service connection for arthritis of the left hand; 
degenerative condition of the cervical spine at C5-C6 and C6-
7 with pain and headaches due to cerebral concussion; lumbar 
spinal stenosis; and allergy condition; were previously 
denied by a final RO decision in December 1999.  In April 
2002, the veteran filed his present claim seeking to reopen 
his claims for service connection of these conditions.  
Apparently, the earlier claims were considered denied as not 
well grounded, and therefore, they were re-adjudicated on the 
merits upon receipt of the new claim.  The Board also will 
address the claims on the merits.  





i.  Claims for Service Connection

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Secondary service connection may be granted if a claimed 
disability is found to be proximately due to or is the result 
of an established service-connected disability.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be found in 
certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 


A.	Arthritis of the Left Hand

The veteran contends that his current left hand disorder, 
diagnosed as degenerative joint disease of the left hand, was 
incurred in July 1940 when he was injured after losing 
control of his bicycle.  As a result of this incident, he was 
knocked unconscious.  Treatment reports related to this 
incident contain diagnoses of cerebral concussion, moderate; 
fracture, single, complete, transverse of distal end of fifth 
metacarpal, right; and abrasions of right side of face.  No 
reference to a left hand disorder was indicated.  

The veteran's service medical treatment records are 
completely silent as to any complaints of, or treatment for, 
a chronic left hand disorder.  An inservice treatment report, 
dated in March 1944, noted treatment for abrasion of the left 
finger requiring dressing.  No follow-up treatment or 
complaints relating to this condition was indicated.  
Physical examinations, performed in October 1945, in April 
1949, in October 1950, in November 1954, and in January 1959, 
were all silent as to complaints of any left hand disorder.  
His discharge examination, performed in July 1960, noted that 
his upper extremities were normal. 

Following his discharge from the service, the first evidence 
of any left hand disorder was the veteran's claim in 
September 1999.  Thus, the first reference of any kind to a 
left hand disorder is not seen until over thirty-eight years 
after the veteran's discharge from the service.  A June 2002 
VA examination for joints diagnosed the veteran with 
degenerative joint disease of the hands.  There is no 
objective medical evidence linking this condition to the 
veteran's active duty service.

As a layman, the veteran does not have competence to provide 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although he 
contends this condition is related to an inservice injury 
occurring in 1940, there is no medical evidence supporting 
such etiology.  Moreover, it would appear the suggestion of 
such a causative link would be extremely speculative given 
the absence of any post service left hand treatment for 
nearly forty years following the veteran's discharge from the 
service, and nearly sixty years after the inservice incident 
to which the veteran attributes his current condition.

A review of the claims folder revealed no evidence of 
arthritis of the left hand in the presumptive year after 
service.  The medical evidence also does not suggest that the 
veteran's current degenerative arthritis of the left hand, 
first shown many years after service, is related to any 
incident of active duty, including the veteran's service-
connected healed fracture, 5th metacarpal, right hand, with 
traumatic arthritis.

The weight of the credible evidence establishes that the 
veteran's current arthritis of the left hand began many years 
after service and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for arthritis of the left hand, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Cervical Spine Disorder

The veteran contends that he injured his cervical spine in a 
July 1940 bicycle accident.  The treatment reports relating 
to this incident are completely silent as to any cervical 
spine complaint or injury.  Moreover, there are no inservice 
complaints of a cervical spine disorder following this 
incident through the veteran's discharge examination, 
conducted in July 1960.  Thus, the veteran's service medical 
treatment records are completely silent as to any complaints 
of or treatment for a cervical spine disorder.

Following his discharge from the service, the first evidence 
of any cervical spine disorder was the veteran's claim in 
September 1999.  Thus, the first reference of any kind to a 
cervical spine disorder is not seen until over thirty-eight 
years after the veteran's discharge from the service, and 
nearly sixty years after the inservice accident which the 
veteran attributes this condition to.  After examining the 
veteran, and reviewing his claims folder, a VA examiner in 
June 2002 opined that the veteran's cervical spine disorder 
was not related to his active duty service.

As a layman, the veteran does not have competence to provide 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, there 
is no competent evidence of record linking the veteran's 
current cervical spine disorder and his active duty service.

The weight of the credible evidence establishes that the 
veteran's current cervical spine disorder, diagnosed as 
degenerative spondylosis and degenerative disk disease C5 
through T1 with pain and headaches, began many years after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Lumbar Spine Disorder

The veteran contends that service connection is warranted for 
lumbar spinal stenosis.  He attributes this condition to his 
inservice duties including loading aircraft engines while 
stationed at Moody Air Force Base in 1952.  He also alleges 
that he incurred bilateral hernias as a result of these 
duties.

A review of the veteran's service medical records, which 
appear to be complete, revealed no complaints of low back 
pain.  In November 1952, he was diagnosed with bilateral, 
indirect, inguinal hernias, and underwent a hernioplasty, 
inguinal, bilateral.  A physical examination, performed at 
this time, was negative except for the presence of indirect 
inguinal hernias, bilaterally.  No complaints of low back 
pain are included in his treatment records.  Subsequent 
physical examination reports, dated in November 1954, in 
January 1959, and his retirement examination, performed in 
June 1960, all noted that his spine was normal.  

There is no evidence of arthritis of the back in the 
presumptive year after service.  Post service medical 
treatment records are also completely silent as to a back 
disorder for many years.  A July 1999 treatment summary 
letter from S. Beranek, M.D. noted a diagnosis of severe 
lumbar spinal stenosis.  The June 2002 VA examination for the 
spine noted the veteran's complaints of ongoing back pain 
since his discharge from the service.  X-ray examination of 
the lumbosacral spine revealed degenerative changes from L3 
to S1.  The report concluded with a diagnosis of degenerative 
spondylosis of the lumbar spine with degenerative disk 
disease of L3 through S1 with functional loss due to pain.  
Based upon his physical examination of the veteran, and a 
review of his claims folder, the VA examiner opined that the 
veteran's current lumbar spine disorder was not related to 
his active duty service.  Thus, the medical evidence does not 
show that the current back disorder, first shown many years 
after service, is related to any incident of active duty.  

As a layman, the veteran does not have competence to provide 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence establishes that the 
veteran's current lumbar spine disorder began many years 
after service and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for a low back disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

D.  Allergy Condition

The veteran contends that service connection is warranted for 
his allergy condition.  He maintains that this condition 
began during 1942 while he was serving in Florence, Italy.  
He specifically attributes this condition to his inservice 
treatment with Penicillin and Sulfa drugs, which resulted in 
an allergic reaction.

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.  

The veteran's service medical records from 1943 to 1949 show 
he was seen for treatment of head colds, pneumonia and upper 
respiratory infections.  However, his service medical 
records, including his June 1960 discharge examination, show 
no allergy problems.  There is no showing of a chronic 
allergy or chronic lung problem during active duty service.  

A post service treatment report, dated in June 1967, noted 
the veteran's complaints of recurrent sinusitis.  The report 
concluded with a diagnosis, in part, of sinusitis.  
Thereafter, the next treatment for an allergy condition is 
not until the July 1999 treatment report from J. McQueen, 
M.D., who indicated that he had been treating the veteran for 
the past five years for chronic allergic rhinitis and 
intermittent rhinosinusitis.  

The report of his June 2002 VA examination of the nose and 
sinuses noted the veterans narrative history of having long 
standing sinus problems dating back to his military service.  
The VA examiner, after reviewing the veteran's claims folder, 
and examining the veteran, diagnosed the veteran's condition 
as allergic rhinitis and intermittent rhinosinusitis.  The VA 
examiner further opined that this condition is not related to 
the veteran's active duty military service.  He also noted 
that the veteran's current complaints of headaches are 
secondary to his both his sinus and cervical spine disorders.

Despite the veteran's contentions that his current allergies 
are related to service, as a layman he has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2. Vet. App. 492 (1992).
 
The weight of the credible evidence demonstrates that the 
veteran's current allergies began many years after his active 
duty and were not caused by any incident of service.  This 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Residuals of Bilateral Cataract Surgery

The veteran contends that he developed bilateral cataracts as 
result of his inservice duties as a radio operator.  
Specifically, he attributes this condition to working in near 
vicinity to high levels of RF energy from a radio 
transmitter.

A review of the veteran's service medical records are totally 
silent as to any findings or complaints of cataracts.  In his 
June 2002 VA examination for eyes, the veteran reported 
undergoing surgery for bilateral cataracts dating back to 
1992.  Although the veteran failed to identify the source of 
this alleged treatment, thereby preventing the RO from 
attempting to obtain these records, it is nonetheless over 
thirty years after the veteran's discharge from the service.  
There is no evidence that this condition was caused by any 
incident of service.  The VA examiner, who conducted the 
August 2002 VA eye examination, opined that the veteran's 
cataracts were not related to his active duty military 
service.    

Despite the veteran's allegations as to the origin of his 
bilateral cataracts, he, as a layman, does not have 
competence to provide a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
bilateral cataracts were incurred in service. Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied. 38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 
3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for arthritis of the left hand is denied.

Service connection for cervical spine disorder is denied.

Service connection for lumbar spine disorder is denied.

Service connection for allergy condition, diagnosed as 
allergic rhinitis and intermittent rhinosinusitis, is denied.

Service connection for residuals of bilateral cataract 
surgery is denied.


REMAND

The veteran filed a timely Notice of Disagreement (NOD), 
along with support medical evidence, in February 2004 with 
the July 2003 RO determination which denied an increased 
disability rating in excess of 40 percent for phlebitis, left 
leg with varicose veins. See 38 C.F.R. § 20.201 (2004); see 
also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need 
only consist of a writing which expresses disagreement with 
an RO decision).  A Statement of the Case (SOC) has not been 
sent to the veteran regarding this issue.  In Manlicon v. 
West, 12 Vet. App. 238 (1999), the Court indicated that in a 
case in which a veteran expressed disagreement in writing 
with a decision by an agency of original jurisdiction and the 
agency of original jurisdiction failed to issue a SOC, the 
Board should remand the matter for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

After compliance with all due process 
concerns raised by the evidence of 
record, (the veteran should be issued a 
letter outlining the requirements for an 
increased rating, and his and VA 
responsibilities in obtaining evidence), 
a SOC should be issued to the veteran and 
his representative concerning the claim 
of entitlement to an increased disability 
rating in excess 40 percent for 
phlebitis, left leg with varicose veins.  
The veteran should be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
the issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


